DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, and 8-10 are currently pending.
Claims 2-6, and 11-15 have been canceled.
Claims 1 and 8 have been amended.
Claims 8-10 have been previously withdrawn.

Status of Rejections Pending since the Office Action of 14 October 2020
All the rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is presented as set forth below as necessitated by Applicant’s amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Iandelli et al., (Valence Fluctuations f Ytterbium in Silicon-Rich Compounds) (cited in IDS).
Regarding claim 1, Iandelli et al. teaches YbSi1.8 compound, wherein “Yb” corresponds to the claimed “element R” and “Si” corresponds to the claimed “element X”, wherein a composition ratio of the element R to the element X is 1:1.8. Iandelli further teaches that the compound has an AlB2 crystal structure (see the “Summary section” on Page 213 and the “Result section” on page 216).
Although Iandelli does not explicitly teach that said compound is a thermoelectric material, but according to MPEP 2112.01, Part II, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In the instant case, since the compound of Iandelli has the same chemical composition (YbSi1.8) and crystal structure (AlB2) as the claimed formula, the compound of Iandelli would inherently be a thermoelectric material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al., (Possible non-Fermi liquid behavior in Yb(Cu0.151Si0.849)1.883) (See the attached document).
Regarding claim 1, Tran et al. teaches a compound with the formula of Yb(Cu0.151Si0.849)1.883, wherein “Yb” corresponds to the claimed “element R” and “Si” corresponds to the claimed “element X”, wherein a composition ratio of the element R to the element X is about 1:1.6.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05, Part I).
2 type crystal structure (see page 163 of the attached document). Tran further teaches that said compound has thermoelectric properties in low temperatures as indicated in Fig.3, as such, the compound of Tran reads on the claimed thermoelectric material, wherein the compound is the main component of the thermoelectric material.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Mingo Bisquert et al., U.S. Publication No. 2011/0195185 A1 in view of Tran et al., (Possible non-Fermi liquid behavior in Yb(Cu0.151Si0.849)1.883) (See the attached document).
Regarding claim 7, Mingo Bisquert teaches a thermoelectric module (1; Fig.2) comprising a plurality of thermoelectric material (2, 3; Fig.2) and a plurality of electrodes.
Mingo Bisquert does not specifically teach that the plurality of thermoelectric material comprising the compound of claim 1.
However, Tran et al. teaches a compound with the formula of Yb(Cu0.151Si0.849)1.883, wherein “Yb” corresponds to the claimed “element R” and “Si” corresponds to the claimed “element X”, wherein a composition ratio of the element R to the element X is about 1:1.6.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05, Part I).
Tran teaches that said compound has AlB2 type crystal structure (see page 163 of the attached document). Tran further teaches that said compound has thermoelectric properties in low temperatures as indicated in Fig.3, as such, the compound of Tran reads on the claimed thermoelectric material, wherein the compound is the main component of the thermoelectric material.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the Yb(Cu0.151Si0.849)1.883 compound of Tran for the thermoelectric material of Mingo Bisquert, because selection of a known material based on its suitability (a compound with 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Mingo Bisquert et al., U.S. Publication No. 2011/0195185 A1 in view of Iandelli et al., (Valence Fluctuations f Ytterbium in Silicon-Rich Compounds) (cited in IDS).
Regarding claim 7, Mingo Bisquert teaches a thermoelectric module (1; Fig.2) comprising a plurality of thermoelectric material (2, 3; Fig.2) and a plurality of electrodes.
Mingo Bisquert does not specifically teach that the plurality of thermoelectric material comprising the compound of claim 1.
However, Iandelli et al. teaches YbSi1.8 compound, wherein “Yb” corresponds to the claimed “element R” and “Si” corresponds to the claimed “element X”, wherein a composition ratio of the element R to the element X is 1:1.8. Iandelli further teaches that the compound has an AlB2 crystal structure (see the “Summary section” on Page 213 and the “Result section” on page 216).
Although Iandelli does not explicitly teach that said compound is a thermoelectric material, but according to MPEP 2112.01, Part II, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In the instant case, since the compound of Iandelli has the same chemical composition (YbSi1.8) and crystal structure (AlB2) as the claimed formula, the compound of Iandelli would inherently be a thermoelectric material.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the YbSi1.8 compound of Iandelli for the thermoelectric material of Mingo Bisquert, because selection of a known material based on its suitability (a compound with 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726